

	

		III

		109th CONGRESS

		1st Session

		S. RES. 153

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Lieberman (for

			 himself and Mr. Sessions) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Expressing the support of Congress for the

		  observation of the National Moment of Remembrance at 3:00 pm local time on this

		  and every Memorial Day to acknowledge the sacrifices made on the behalf of all

		  Americans for the cause of liberty.

	

	

		Whereas Americans have been formally recognizing the

			 sacrifice of those who gave their lives in the service of their country since

			 1868 when General John A. Logan, Commander of the Grand Army of the Republic,

			 designated May 30 as Decoration Day;

		Whereas those early commemorations encouraged Americans to

			 decorate the graves of war dead with flowers so that, as General Logan stated,

			 We should guard their graves with sacred vigilance … Let pleasant paths

			 invite the coming and going of reverent visitors and fond mourners. Let no

			 neglect, no ravages of time, testify to the present or to the coming

			 generations that we have forgotten as a people the cost of a free and undivided

			 republic.;

		Whereas in these times of challenge, when Americans have

			 once again answered the call to defend freedom, it is as important as ever that

			 all Americans take time to honor those brave men and women who throughout our

			 Nation's history have given their lives in the cause of liberty;

		Whereas in 2000, President Clinton signed into law

			 The National Moment of Remembrance Act to encourage Americans to

			 pause at 3:00 pm local time on Memorial Day for a minute of silence to remember

			 and honor those who have died in the service of their Nation; and

		Whereas the National Moment of Remembrance brings the

			 country together in unity of purpose, to honor the sacrifice of those who have

			 died for their Nation, and to rededicate all Americans to the original spirit

			 of Decoration Day: Now, therefore, be it

		

	

		That the Senate—

			(1)reaffirms its

			 support for the National Moment of Remembrance at 3:00 pm on Memorial Day,

			 created to honor the men and women of the United States who died in the pursuit

			 of freedom and peace; and

			(2)urges the people

			 of the United States to observe the National Moment of Remembrance this

			 Memorial Day so that the sacrifices of those who have died are not forgotten

			 and that, as President Abraham Lincoln said, “The mystic chords of memory,

			 stretching from every battlefield and patriot grave to every living heart …

			 should swell into a mighty chorus of remembrance, gratitude and rededication

			 …”.

			

